The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The case was tried in October, 1928, and the appeal was lodged in this court in February, 1929. No briefs in support of the appeal have been filed. The record discloses that with a search warrant certain officers searched the residence of defendant and found a large quantity of bottled home-brew and a quantity unbottled and seven gallons of wine, the most of it being concealed under the floor which was reached by means of a trap door over which was a carpet. Defendant admitted the possession, but testified that this had been made for the use of his wife who was an invalid. The state offered evidence that at the time of the search defendant told one of the officers that he was making a part of this for two different individuals, naming them. The evidence reasonably sustains the verdict, and no fundamental error is apparent.
The case is affirmed.